Name: Commission Regulation (EEC) No 3041/81 of 23 October 1981 laying down transitional measures in respect of quota transfers in the sugar sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 303 / 10 Official Journal of the European Communities 24 . 10 . 81 COMMISSION REGULATION (EEC) No 3041 /81 of 23 October 1981 laying down transitional measures in respect of quota transfers in the sugar sector the 1981 /82 marketing year ; whereas it is therefore necessary to lay down transitional measures in this field ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Sugar, HAS ADOPTED THIS REGULATION : Article 1 where a Member State decides to apply the first subparagraph of Article 25 (2) of Regulation (EEC) No 1785/81 , for the 1981 /82 marketing year, it shall allo ­ cate the amended quota before 1 December 1981 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organiza ­ tion of the markets in the sugar sector ('), and in parti ­ cular Article 48 thereof , Whereas Council Regulation (EEC) No 3331 /74 of 19 December 1974 on the allocation and alteration of the basic quotas for sugar (2 ), as last amended by Regula ­ tion ( EEC) No 1785/81 , lays down dates , periods and time limits with which the Member States must comply for allocating and altering quotas in the sugar sector ; Whereas Article 25 of Regulation (EEC) No 1785/81 lays down that the Member States may carry out quota transfers by altering, under certain conditions , the quotas initially allocated to concerns ; whereas these provisions are to apply with effect from 1 July 1981 which is the date of entry into force of the new quota system which succeeded that applied in the sector up to 30 June 1981 pursuant to Regulations (EEC) No 3330 /74 (-) and (EEC) No 1 592/80 (4 ) ; Whereas the said dates , periods and time limits must not make it impossible to apply the first subparagraph of Article 25 (2) of Regulation (EEC) No 1785/ 81 for Article 2 The Member States shall communicate to the Commission , before 1 December 1981 , the A or B quotas amended pursuant to the first subparagraph of Article 25 (2) of Regulation (EEC) No 1785/81 for the 1981 /82 marketing year . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 October 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 177 , 1.7 . 1981 , p . 4 . ( : ) OJ No L 359 , 31 . 12 . 1974 , p . 18 ( 3 ) OJ No L 359 , 31 . 12 . 1974 , p . 1 . H OJ No L 160 , 26 . 6 . 1980 , p . 12 .